CLECO CORPORATION December 6-9, 2011 Exhibit 99.2 Forward-Looking Statements 2 This presentation contains forward-looking statements about future results and circumstances, including, without limitation, statements regarding future earnings, capital expenditures, project completion dates, future dividends and total shareholder return, with respect to which there are many risks and uncertainties.Although the company believes that expectations reflected in such forward-looking statements are based on reasonable assumptions, we can give no assurances that these expectations will prove to be correct or that other benefits anticipated in the forward-looking statements will be achieved.For a discussion of risk factors and other factors that may cause the company’s actual results to differ materially from those contemplated in its forward-looking statements, please refer to the company’s filings with the Securities and Exchange Commission, including its 2010 Annual Report on Form 10-K and 2011 Quarterly Reports on Form 10-Q. Who is Cleco? Corporate structure/location 3 SERVICE TERRITORY REGULATED GENERATION WHOLESALE GENERATION Dolet Hills Brame Energy Center Nesbitt Unit 1 Rodemacher Unit 2 Madison Unit 3 Coughlin Units 6 & 7 Acadia Unit 1 Teche Units 1 - 4 Retail Formula Rate Plan Effective 2010 -2014 Target ROE of 10.7%; 51% Equity Up to 11.3% ROE before customer sharing 11.7% maximum for retail Riders to include large projects in rate base and rates * Operational earnings guidance as of 12/6/11. Who is Cleco? Proven Management Team 4 Bruce Williamson - President & Chief Executive Officer 30 years in the energy/utility business, ½ year with Cleco George Bausewine - Chief Operating Officer of Cleco Power 26 years with Cleco Darren Olagues - Senior VP & Chief Financial Officer 17 years in the energy/utility business, 4 years with Cleco Russell Davis - Senior VP of External Relations & Information Technology 29 years in the utility business,12 years with Cleco Jeff Hall - Senior VP of Governmental Affairs & Chief Diversity Officer 31 years with Cleco Wade Hoefling - Senior VP and General Counsel 30 years in the energy/utility business, 5 years with Cleco Judy Miller - Senior VP of Corporate Services & Internal Audit 27 years with Cleco 5 Who is Cleco? Generation fleet: much of the hard work is behind us Plant MW Original COD Fuel Madison 3 Petcoke, Illinois basin coal, biomass capable Acadia 1 Natural Gas Dolet Hills 650* Lignite Rodemacher 2 523** Powder River Basin coal Nesbitt 1 Natural Gas Teche 1/2/3/4 1953/56/71/2011 Natural Gas * Cleco owns 325 MW or 50% of the 650-MW unit ** Cleco owns 157 MW or 30% of the 523-MW unit Plant MW Heat Rate COD Fuel Coughlin Unit 6 Natural Gas Coughlin Unit 7 Natural Gas Madison Unit 3 600-MW solid fuel circulating fluidized-bed unit Placed in service Feb 2010 at cost of $1 billion State-of-the-art environmental controls Acadia Unit 1 580-MW CCGT Acquired in Feb 2010 $304 million cost/$526 kW •Last merchant combined-cycle plant in La. •Ready to serve the growing needs of regulated utilities, municipalities and cooperatives RFP for 3 or 5 years beginning May 2012 Up to 750 MWs Long-Term RFP Closely coordinated with winning resources from Phase I RFP Up to 750 MWs •RFP issued: Oct. 21, 2011 •Bids due: Nov. 17, 2011 •Anticipated winner notification: Dec. 21, 2011 •Anticipate issuing RFP in early 2012 •Bids will be compared to full environmental retrofits at existing facilities 6 Phase I Phase II Who is Cleco? Unique position in the face of changing environmental compliance Plans to address short- and long-term environmental compliance needs up to 750 MW through RFPs Coughlin - • Coming off toll at 1/1/12 coincident with CSAPR effective date • Increasing value as environmental regulations tighten Value Driver Ongoing reliability/cost containment investments 7 Acadiana Load Pocket Transmission Project • Relieves constraints in south Louisiana service territory • 90 miles of new transmission infrastructure • Allows for more efficient dispatch of generation • Estimated total cost of $250 million (Cleco estimate $125 million) • Cleco has expended approximately $86 million through Sep 30, 2011 • Included in rate base and rates through the Formula Rate Plan • 81% complete; final expected in service 2012 Advanced Metering Infrastructure Project • Replaces all existing meters with electronic meters • Provides better information for customers and company • Enhanced outage detection and operational gains • $73 million total estimated costs less $20 million D.O.E. grant • Expected project completion - 2013 8 Value Driver Commitment to shareholder value Feb 24, Aug 3, 2011 Nov 2, 2011 May 2010 May 2011 Nov 2011 • Dividend has increased 38.9% since Feb 2010 • Commitment to produce total shareholder return of 8%-10% annually through 2014 • Long-term dividend payout target of 50%-60% of sustainable earnings Earnings Dividends * Operational earnings guidance as of 12/6/11. Dec 6, 2011 9 Value Driver 2012 - Earnings Guidance * Operational earnings guidance as of 12/6/11. Initial 2011 guidance (assuming normal weather) was $2.25 - $2.35; Approx $0.14 of revenue EPS, related to favorable weather, in 2011 earnings through Sep 30, 2011 Original Earnings Guidance Assumption Normal weather No earnings contribution from Midstream NA No impact included for Cleco Power intermediate-term RFP; results will be made public in late January 2012 Excludes adjustments related to life insurance policies 31.4% 29.9% Effective tax rate Initial guidance for 2012 is on average 4% higher than initial guidance for 2011 Value Driver 2012 - Capital Expenditures (excluding AFUDC) 10 ($ millions) 2012 - 2016 Routine/Maintenance Rate Base Expansion Discretionary Acadiana Load Pocket Automated Metering Infrastructure Acadia Pipeline Total Discretionary Environmental Utility MACT Rule Compliance CSAPR Compliance Total Environmental Total Rate Base Expansion Cleco Power Total Midstream Cleco Consolidated Total • Routine CAPEX runs approx $100 million per year • Acadiana Load Pocket transmission project is in its final year of construction in 2012 • AMI project is approx $53 million net of the DOE grant of $20 million • Acadia Pipeline will interconnect the Acadia Power Station with the Pine Prairie gas storage site - approx $2 million will be expended in 2011 • Utility MACT Rule Compliance expenditures will be over a three-year period of 2012 - 2014 • CSAPR Compliance will have approx $5.2 million expended in 2011 Value Driver Financial strength 11 •All debt at the holding company retired in 2011 • Revolving credit facilities increased $50 million to $550 million • Interest rate lowered • Term increased to 5 years • Liquidity of $658 million at Sep 30, 2011 - Ability to fund growth initiatives • Free Cash Flow1 approx $70 million - $100 million after payment of dividends 2011 - 14 1 Free Cash Flow defined as Operating Cash Flow less Routine/Maintenance CAPEX less Dividends Major CAPEX Rate Base Additions
